{¶ 19} I respectfully dissent from my learned colleagues in the majority. I believe there is substantial evidence in the record to support the lower court's decision.
 {¶ 20} Appellee presented competent and credible evidence at the hearing to *Page 10 
show that appellant suffered from a mental illness, that she represented a "substantial risk" to herself and her own substantial rights, that she met the criteria under R.C. 5122.01(B)(3) and (4), and that inpatient hospitalization was the least restrictive alternative which would provide beneficial treatment for appellant's mental illness. I believe that the lower court satisfied the statutory requirements.
 {¶ 21} Accordingly, I would affirm the lower court. *Page 1